Citation Nr: 0818846	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  01-01 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1979 to March 1985.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified at a hearing 
before the Board at the RO in November 2001.  A transcript of 
the hearing is of record.  In October 2003 the case was 
remanded by the Board for further development.  In April 2006 
it came before the Board, and the Board issued a decision 
which, in pertinent part, denied service connection for a low 
back disorder.  The veteran appealed the April 2006 Board 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  On February 1, 2008, the Court issued an order that 
granted a Joint Motion for Remand to the Board (Joint Motion) 
filed by counsel for both parties, vacated the part of the 
Board's April 2006 decision that denied service connection 
for a low back disorder, and remanded the matter on appeal to 
the Board for action in compliance with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when any action on his part is required.


REMAND

In February 2001, a hearing was held at the RO before a 
traveling Veterans Law Judge (VLJ) who is no longer employed 
by the Board.  A transcript of this hearing is of record.  In 
March 2008, the Board sent the veteran a letter informing him 
that the VLJ who presided at his hearing in February 2001 was 
no longer employed by the Board and asking him if he wished 
to attend another hearing before a VLJ who would render a 
determination in his case.

In correspondence received by the Board in April 2008, the 
veteran indicated that he wished to attend another hearing 
before the Board at the RO.  This hearing has not yet been 
scheduled.  Under the circumstances, the appellant must be 
scheduled for the next available hearing before a traveling 
VLJ from the Board.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 
(2007).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
the next available hearing before a 
traveling VLJ from the Board.  He should 
be notified of the time and place of this 
hearing at his last reported address.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

